Moyer, C.J., concurring.
I concur in the grant of the requested writ. The majority does not, however, address relator’s prayer for attorney fees asserted pursuant to R.C. 149.43(C). The majority’s decision not to address the question will result in the denial of relator’s request for an award of attorney fees. I believe this to be the correct decision and write to briefly explain my position on the issue.
Paragraph two of the syllabus of State ex rel. Fox v. Cuyahoga Cty. Hosp. Sys. (1988), 39 Ohio St.3d 108, 529 N.E.2d 443, states, “The award of attorney fees under R.C. 149.43(C) is not mandatory.” The purpose of the attorney fee provision is to discourage state officials, agencies and their legal counsel from engaging in conscious circumvention of statutory mandates. In Fox, we held that relators “must demonstrate a sufficient benefit to the public to warrant the award of attorney fees. The court may also consider the reasonableness of respondents’ refusal to comply, since attorney fees are regarded as punitive. Respondents argue that they acted in good faith and presented serious legal issues regarding [respondents’ obligation to maintain open records]. We find no evidence of bad faith on the part of respondents. There was a reasonable legal basis for respondents’ refusal to produce the requested documents and relators’ prayer for attorney fees is therefore denied.” Id. at 112, 529 N.E.2d at 447.
The award of attorney fees to relator in this case would be the equivalent of a sanction against council and its legal advisors for actions which amount to conscious misdeeds. I am not convinced that the meetings at issue constitute the kind of conscious circumvention of the law that calls not only for correction, but for sanction as well. A reasonable (though ultimately unpersuasive) argument *546could be made for the legality of the actions of council in this case. The facts were unique and not previously reviewed by this court in other cases.
Under such circumstances it would be unreasonable to impose upon the Cincinnati City Council and its attorneys a sanction for the violation of laws which were not so clearly broken that a reasonable argument could not be made for the legality of the procedure. Moreover, the imposition of a sanction in this case would not serve the deterrent purpose of the statutory attorney fee provision of the Ohio Sunshine law.
Because I would not grant an award of attorney fees under R.C. 149.43(C) where there is a reasonable legal basis for respondents’ actions and where such conduct has not previously been considered by this court, I concur in the denial of relator’s request for attorney fees.